DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered. 
Drawings
The replacement drawings dated February 14, 2022 are objected to under 37 CFR 1.83(a).  The drawings still fail to show every feature of the invention specified in the claims.  The locking device and spring-loaded motion device must be shown in enough detail that one of ordinary skill in the art would understand how each performs the function of “locking” or “guiding the deck”, respectively. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification and drawings provide no detail which would enable one skilled in the art to make a spring-loaded motion device which guides the deck and rear axle to move toward the handlebar upon release of a locking device. It is unclear how the spring-loaded motion device moves the deck and rear axle toward the handlebar. It is unclear how the locking device is arranged relative to the spring-loaded motion device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1).
	As for claim 10, Ablasou discloses  scooter comprising a deck (4), a front axle, a rear axle, a steering column (2), a spring-loaded motion device (18) and a locking device (6), wherein the scooter is configured to:
operate in a functional position (Fig. 1);
wherein the steering column is configured to: 
transmit a steering motion to the front axle, wherein the front axle comprises a front wheel (3), wherein the steering column comprises a handlebar and a steering handle (25); 
wherein an actuation element (10) is configured to: 
release the locking device (6); 
activate the spring-loaded motion device (18); 
wherein the spring-loaded motion device is configured to: 
guide the deck and the rear axle to move together about an axis of rotation towards the handlebar (Fig. 6), wherein the rear axle comprises a rear wheel (Fig. 1); and 
wherein the scooter is further configured to: 
switch to a stowing position (Fig. 4), 
wherein the deck comprises a contact surface for a user of the scooter, 
wherein a distance between the rear axle and the front axle in the functional position is a predetermined distance, 
wherein a distance between the rear axle and the front axle in the stowing position is the predetermined distance, 
wherein the deck maintains the predetermined distance between the rear axle and the front axle when it is guided towards the handlebar (i.e., the front and rear axles remain a fixed distance from the pivot 7 and the deck does not fold or collapse), and 
wherein the handle bar is rotatable about a longitudinal axis of the steering column by the steering handle.
Ablasou does not disclose an actuation element disposed on the steering handle.  Gutwinski et al. disclose a scooter wherein an actuation element (13) for releasing a locking device is disposed on the steering handle portion (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Ablasou by placing the actuation element on the steering handle so that a user need not lean down to reach the actuation element.
Ablasou is silent with respect to the weight of the deck and the rear axle relative to the weight of the steering column and front axle. Gutwinski et al. disclose forming the deck from fiber-reinforced plastic (see page 4 of the translation). Gutwinski et al. further disclose forming frame components from aluminum. Gutwinski et al. explicitly state that the fiber-reinforced plastic has a lower weight than aluminum (page 4). Aluminum and fiber-reinforced plastic are well-known and widely used in the art; the relative properties of aluminum and fiber-reinforced plastic would be understood by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art that such materials would be suitable for the scooter of Ablasou. One of ordinary skill in the art would have reasonably assumed that the steering column and front axle of Ablasou, based on relative size and aluminum construction, would weigh more than a fiber-reinforced plastic deck and rear axle. While not explicitly stated by Ablasou, there is clear motivation to reduce the weight of the deck and rear axle, as said components must be lifted to an upright position solely by the spring-loaded motion device (18), while the steering column and front axle are held upright by a user.
As for claim 11, the steering motion of the scooter of Ablasou is inherently effected by an inclination of the deck.
As for claim 13, Gutwinski et al. disclose fiber-reinforced plastic (see page 4 of the attached translation). 
As for claim 17, Gutwinski et al. disclose a display (see page 4 of the attached translation).
As for claim 18, Ablasou and Gutwinski et al. disclose the claimed method of operating the scooter set forth about with respect to claim 1.
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1), and further in view of Wang et al. (US 2012/0098238).
Ablasou and Gutwinski et al. meet all the limitations of the claimed invention, but do not disclose a steering handle comprising a transverse spar and two struts. Wang et al. disclose a scooter comprising a steering handle comprising a transverse spar (i.e., the top of handle 1) and two struts (i.e., each side of the bottom of handle 1, connecting the top to the steering column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scooter of Ablasou to include the shaped handle of Wang et al. to facilitate carrying, towing, or hanging the scooter for storage.
Wang et al. further disclose two front wheels and an end region of the deck rising toward the front axle. It would have been obvious to modify the wheels and deck of the scooter of Ablasou as taught by Wang et al. to improve the stability and safety of the scooter. It would have been obvious to merely duplicate the rear wheel for increased stability. Gutwinski et al. further disclose a rear brake (see page 5 of the translation).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ablasou (FR 3 002 914 A1) in view of Gutwinski et al. (DE 10 2013 003 484 A1), and further in view of Liu et al. (CN 105818912 A).
Ablasou and Gutwinski et al. meet all the limitations of the claimed invention, but do not disclose the electric energy storage on the steering column. Liu et al. disclose an electric motor (see hub motor in wheel 112) and an electric energy storage (108) on the steering column of the scooter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Ablasou to include the motor and energy storage of Liu et al. in order to provide a power source for the scooter. It is noted that such a modification to Ablasou would increase the weight of the steering column and front axle relative to the deck and rear axle. One of ordinary skill in the art would assume that the combination of a steering column, front axle, hub motor, and electric energy storage would weigh more than the combination of a deck and rear axle.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that the spring-loaded motion device and locking device need not be shown in the drawings or described in the specification because such elements would be understood by a person of ordinary skill in the art. However, the relationship between the spring-loaded motion device, the locking device, the steering column, and the deck should be shown and described in detail. While a person of ordinary skill in the art may understand the desired function of such elements, enabling a person of ordinary skill in the art to make the invention, without undue experimentation, requires some detail about the structural relationship between the elements. If the present invention purportedly overcomes defects in the prior art, the structural differences between the present invention and the prior art should be made clear. Applicant argues that the way in which the scooter is carried in a folded state is a critical part of the invention, yet the folded state is never shown or described in detail.
In response to applicant's argument that the claimed weight distribution reduces swaying of the deck while the scooter is pulled in a folded configuration, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is clear from the disclosure of Ablasou, that a relatively lightweight deck and rear axle would allow for the folding up of the deck and rear axle by the motion device to be realized very easily. Furthermore, it is explicitly taught by Gutwinski et al. that a scooter deck may be made from a more lightweight material (i.e., fiber reinforced plastic) than the frame of the scooter.
As for claim 12, the limitation “a transverse spar and two struts that connect the transverse spar to the handlebar” does not require that the spar and struts are straight, and does not exclude the curved spar and struts of Wang. Even if the limitation were read so narrowly as to require the generally triangular shape shown by applicant (which itself is at least partly curved), it is unclear how such a change in shape would provide an unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/              Primary Examiner, Art Unit 3618